Citation Nr: 0411039	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 
percent for service-connected residuals of prostate cancer, status 
post prostatectomy.  

2.  Entitlement to a higher initial rate of special monthly 
compensation due to the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to April 
1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina that granted service connection and assigned a 10 percent 
evaluation for residuals of prostate cancer status post 
prostatectomy, and granted special monthly compensation due to 
loss of a creative organ.  The veteran was notified of the rating 
decision in May 2002.  He filed a notice of disagreement in 
February 2003.  The RO issued a statement of the case in March 
2003 and received the veteran's substantive appeal in May 2003.  

In May 2003, the RO assigned a 20 percent evaluation for the 
veteran's residuals of prostate cancer.  However, as the veteran 
is in receipt of less than the maximum schedular rating, his case 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In May 2003, the veteran claimed entitlement to a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30.  The RO has yet to 
develop this claim, and accordingly, it is referred to the RO for 
appropriate action.  

As the veteran has perfected an appeal as to the initial rating 
assigned for the service-connected residuals of prostate cancer 
and special monthly compensation, the Board has characterized 
these issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards are not 
to be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

These matters are remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C.



REMAND

In November 2000, During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See    38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board of Veterans' Appeals 
(Board) finds that all notification and development action needed 
to fairly adjudicate the claims on appeal has not been 
accomplished.  

As regards the claims, theSpecifically, the Board notes that the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the competency claim currently on 
appeal, to particularly include the duty, imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Hence, the RO must give the appellate another opportunity to 
provide information and/or evidence pertinent to the claims on 
appeal.  Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
After providing the required notice-to include soliciting 
authorization to enable the RO to obtain outstanding records from 
specific medical care providers identified in the record-the RO 
should obtain any additional evidence for which the appellant 
provides sufficient information, and, if necessary, authorization.  
The RO's notice letter to the appellant should explain that she 
has a 1-year period for response.  See 38 U.S.C.A. § 5103; 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the appellant's claims.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send the appellant and his representative, if 
any, a letter that complies with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and (medical and lay) evidence 
not previously provided to VA is necessary to substantiate the 
appellant's claims.  The letter should indicate which portion of 
the evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  The 
letter should also request that the appellant provide any evidence 
in his possession that pertains to the claims.  

2.  If the appellant responds, the RO should assist him in 
obtaining any identified evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any records sought are not 
obtained, the RO should notify the appellant of the records that 
were not obtained, explain the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After completing the above-requested actions and additional 
notification and/or development action deemed warranted, the RO 
should readjudicate the claims of entitlement to an initial 
disability rating greater than 20 percent for service-connected 
residuals of prostate cancer, status post prostatectomy and 
entitlement to a higher initial rate of special monthly 
compensation due to the loss of use of a creative organ in light 
of all pertinent evidence and legal authority.

4.  If the benefits sought on appeal remain adverse to the 
appellant, the RO must furnish to the appellant and his 
representative an appropriate supplemental statement of the case 
(to include clear reasons and bases for the RO's determinations) 
and afford them the appropriate time period for response before 
the claims file is returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



